772 N.W.2d 50 (2009)
Thomas M. FANNING, Personal Representative of the Estate of Jean Kirk Fanning, Deceased, Plaintiff-Appellee,
v.
WILLIAM BEAUMONT HOSPITAL, Defendant-Appellant.
Docket No. 139502. COA No. 290721.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 7, 2009 order of the Court of Appeals is considered and, it appearing to this Court that the case of Holman v. Rasak (Docket No. 137993) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. We further ORDER that trial court proceedings are stayed pending the completion of this appeal.